     Case 8:19-cr-00061-JVS Document 186 Filed 06/10/20 Page 1 of 7 Page ID #:2887



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     JULIAN L. ANDRÉ (Cal. Bar No. 251120)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-6683
 7        Facsimile: (213) 894-6269
          Email:     Julian.L.Andre@usdoj.gov
 8
     BRETT A. SAGEL (Cal. Bar No. 243918)
 9   Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:      Brett.Sagel@usdoj.gov

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                             UNITED STATES DISTRICT COURT
15
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     UNITED STATES OF AMERICA,                SA CR No. 19-061-JVS
17
                Plaintiff,                    GOVERNMENT’S RESPONSE TO DEFENDANT
18                                            MICHAEL JOHN AVENATTI’S EX PARTE
                      v.                      APPLICATION RE ATTORNEY/CLIENT
19                                            PRIVILEGED MATERIAL
     MICHAEL JOHN AVENATTI,
20
                Defendant.
21

22

23         Plaintiff United States of America, by and through its counsel

24   of record, the United States Attorney for the Central District of

25   California and Assistant United States Attorneys Brett A. Sagel and

26   Julian L. André, hereby files its Response to defendant’s ex parte

27   application for order re attorney-client privileged material.

28
     Case 8:19-cr-00061-JVS Document 186 Filed 06/10/20 Page 2 of 7 Page ID #:2888



 1         This response is based on the files and records in this case,

 2   and such further evidence and argument as the Court may permit.

 3    Dated: June 10, 2020                 Respectfully submitted,

 4                                         NICOLA T. HANNA
                                           United States Attorney
 5
                                           BRANDON D. FOX
 6                                         Assistant United States Attorney
                                           Chief, Criminal Division
 7

 8                                             /s/
                                           BRETT A. SAGEL
 9                                         JULIAN L. ANDRÉ
                                           Assistant United States Attorneys
10
                                           Attorneys for Plaintiff
11                                         UNITED STATES OF AMERICA

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 8:19-cr-00061-JVS Document 186 Filed 06/10/20 Page 3 of 7 Page ID #:2889



 1                                 GOVERNMENT’S RESPONSE
 2           Defendant’s conditions of temporary release state that defendant

 3   “shall not possess, use, or access any digital devices that offer or

 4   allow internet access.”       (CR 140, ¶ 12.)    On June 7, 2020, the

 5   government raised concerns that defendant may have violated this

 6   release condition by using his third-party custodian’s internet-

 7   enabled computer to draft a number of the recent pleadings in this

 8   case.       (CR 177.)   Although defendant filed pleadings with the Court

 9   claiming to have no access to a computer to review discovery, the

10   metadata for the PDFs filed with the Court indicated that a computer

11   belonging to defendant’s third-party custodian, Jay Manheimer, had

12   been used to draft those very same pleadings and other documents.1

13           During the status conference on June 8, 2020, this Court stated

14   that the allegations of defendant’s potential violations of his

15   conditions of temporary release required further investigation.             As a

16   result, this Court directed Pretrial Services (“PTS”) to conduct a

17   search of Mr. Manheimer’s residence, including the computer(s) within

18   Mr. Manheimer’s residence.       This Court also ordered the in-person

19   examination of Mr. Manheimer under oath.

20           On June 10, 2020, PTS searched Mr. Manheimer’s residence and

21   took temporary custody of several computers and digital devices so

22   that PTS could conduct the Court-ordered search of those devices.               In

23   response, defendant’s counsel sent an email to PTS stating:

24           Earlier today, your office seized several devices from Mr.
             Manheimer's home. One or more of those devices may contain
25

26           1
            To be clear, the government agrees that defendant can assist
     his counsel in his defense; however, defendant must still comply with
27   his conditions of release and be truthful with this Court. If
     defendant needed to use or access a computer to help his counsel
28   draft pleadings in his case, he could have worked with the government
     to modify his conditions of release or asked this Court directly.
     Case 8:19-cr-00061-JVS Document 186 Filed 06/10/20 Page 4 of 7 Page ID #:2890



 1         attorney/client privileged material. I would, of course,
           object to any review or reading of this material, including
 2         email between my client Mr. Avenatti and legal counsel.

 3   (CR 185 at 1.)     Defendant now asks this Court amend its Order to

 4   “exclud[e] from review any attorney client privileged material by

 5   Pre-Trial Services/Probation.”       (Id.)2

 6         First, and most importantly, defendant’s ex parte application

 7   appears to confirm that defendant violated the conditions of his

 8   release.   The government is unsure how Mr. Manheimer’s computer(s)

 9   could contain any attorney-client privileged communications,

10   including emails between defendant and his legal counsel, without

11   defendant being in violation of the conditions of his temporary

12   release.   This Court emphasized the specific condition at issue

13   during the status conference on June 8, 2020:

14         Let's be clear on what the restriction was. The
           restriction is not that he couldn't use the internet, but
15         he was not to have access to devices that would permit him
           to use the internet.
16

17   (6/8/20 RT 10.)     If there are emails between defendant and his legal

18   counsel -- or anyone else for that matter, those emails would

19   conclusively demonstrate that defendant violated his release

20   conditions because defendant could not possibly send an email without

21   accessing the internet, or, at a minimum, accessing a device that

22   would permit him to use the internet.

23

24
          2 Defendant’s recitation of the law in his application on the

25   attorney-client privilege and the importance of free communication
     between attorney and client for effective assistance by the attorney
26   is simply irrelevant. The government neither wants to see any
     communications between defendant and defendant’s counsel nor believes
27   the communications between them are relevant for the current inquiry.
     Whether defendant used a digital device with access to the internet
28   is the only relevant inquiry at this time.

                                             2
     Case 8:19-cr-00061-JVS Document 186 Filed 06/10/20 Page 5 of 7 Page ID #:2891



 1         Although PTS should not need to read or review the contents of

 2   any attorney-client communications on Mr. Manheimer’s devices to

 3   evaluate the current violation allegations, PTS must be permitted to

 4   review the devices to determine whether such communications exist as

 5   those communications would prove defendant violated his release

 6   conditions.3    Indeed, precluding PTS from even searching for the

 7   existence of such communications would largely defeat the purpose of

 8   the search.

 9         Second, in response to the government’s concerns regarding

10   defendant’s use of Mr. Manheimer’s computer, defendant filed a

11   response that did not actually deny that defendant used

12   Mr. Manheimer’s computer.       (CR 179.)   Instead, defendant’s response

13   stated “Mr. Avenatti has not accessed the internet using any computer

14   or electronic device since his release.”         (Id. at 1.)    Defendant then

15   offered a convoluted theoretical explanation about how Mr. Manheimer

16   could have assisted defense counsel in finalizing those pleadings

17   without defendant actually violating the conditions of his temporary

18   release.   (Id.)    To the extent the communications to which defendant

19   is referring in his application are communications between defense

20   counsel and Mr. Manheimer, any such communications would not be

21   covered by the attorney-client privilege because are not confidential

22   communications between the attorney and client.          And, at a minimum,

23   PTS and/or the Court should have an opportunity to review the

24

25
          3 PTS is part of the Court, and as long as PTS does not disclose

26   the contents of any potentially privileged communications to the
     government, PTS likely could read the communications as well. The
27   government, however, believes that PTS can review of the devices for
     emails without reading the content to determine whether defendant
28   violated his conditions of release.

                                             3
     Case 8:19-cr-00061-JVS Document 186 Filed 06/10/20 Page 6 of 7 Page ID #:2892



 1   communications between Mr. Manheimer and defense counsel regarding

 2   the specific pleadings identified in the government’s request for

 3   inquiry to confirm whether defendant’s explanation in response was

 4   truthful.4   Moreover, if defendant used any of Mr. Manheimer’s

 5   computers for more than what was described in defendant’s filing,

 6   such as drafting the filings in their entirety, conducting online

 7   legal research, and pulling the exhibits from the internet, defendant

 8   and/or his counsel omitted material information from this Court in

 9   its response and at the status conference.

10         Third, if Mr. Manheimer’s devices do include “email[s] between

11   [defendant] and legal counsel” as stated by defendant’s attorney to

12   PTS, the government is unsure of why a search is even necessary at

13   this point because any such communications would necessarily be a

14   direct violation of defendant’s conditions of release and contradict

15   defendant’s prior representations to this Court.           If defendant used

16   Mr. Manheimer’s computers to email his legal counsel, defendant

17   should not be wasting this Court’s and PTS’s limited resources on

18   this matter, let alone the time and resources that will be required

19   to conduct Mr. Manheimer’s under oath examination.

20         Finally, defendant’s application completely lacks specificity as

21   to what defendant wants PTS to avoid reviewing.5          Defendant does not

22   provide additional parameters of what names and email addresses, for

23

24        4 If Mr. Manheimer’s involvement in finalizing these pleadings
     was appropriate and as limited as defendant has suggested, defense
25   counsel could certainly submit to the Court evidence that would
     support defendant’s claims.
26
          5 The metadata for defendant’s current application, which was
27   obviously filed after Mr. Manheimer’s digital devices were seized,
     identifies the author as “leenicole” and the title as “Pleading
28   Wizard,” just as all of Mr. Steward’s filings in this case while
     defendant was in custody.
                                        4
     Case 8:19-cr-00061-JVS Document 186 Filed 06/10/20 Page 7 of 7 Page ID #:2893



 1   example, PTS should avoid reviewing.        If this Court is inclined to

 2   allow defendant to limit PTS’s review of the devices, this Court

 3   should only prevent PTS from reviewing the substance of the

 4   communications, as the fact that such communications exist is not

 5   privileged.    The Court should also require defendant to state with

 6   particularity the names and email addresses that PTS should take

 7   additional precautions when reviewing, and identify which specific

 8   devices belonging to Mr. Manheimer he believes would contain such

 9   communications.

10         In sum, this Court should permit PTS to search Mr. Manheimer’s

11   devices to determine whether defendant used any device that had

12   access to the internet.      Alternatively, before the Court rules on

13   defendant’s application to limit PTS’s ability to search the devices,

14   the Court should require defendant to explain how any attorney-client

15   privileged communications could exist on Mr. Manheimer’s devices.               If

16   potentially privileged communications could exist on Mr. Manheimer’s

17   devices without defendant having violated his conditions of temporary

18   release, this Court should require defendant to provide specific

19   names and email addresses to assist PTS in limiting their review.

20

21

22

23

24

25

26

27

28

                                             5
